DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1 May 2022 has been entered.

 Response to Arguments
Applicant’s arguments with respect to claims 1 and 11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-5 and 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Mak et al. (US Pub. 2010/0053022, “Mak”), in view of Piazza et al. (US Pat. 9,263,798)
 
Regarding claim 1, Mak in figures 2 and 4 discloses a dual-band antenna (para. 31), comprises: a first conductive portion (coupling element 403) having a resonant cavity (see Fig. 4); a ground layer (ground plane 404); a ground portion (portion 403c) extending from the ground layer (404) toward the first conductive portion (403); a second conductive portion (PIFA element 401) extending from the ground layer (404) toward the first conductive portion (403); a third conductive portion (PIFA element 402) extending from the ground layer (404) toward the first conductive portion (403); wherein the second conductive portion (401) and the third conductive portion (402) are arranged symmetrically with respect to the ground portion (403c).
Mak does not disclose: wherein the ground portion is spaced from the first conductive portion; and a capacitor element bridging the first conductive portion with the ground portion and electrically connecting the first conductive portion with the ground portion.
However, the use of electronic components to bridge antenna components is well known in the art. For instance,  Piazza in figures 2, 3, and 11 teaches combination of active antenna elements and parasitic grounded elements in order to operate the antenna in multiple frequencies (as evident in figure 2). Accordingly, Piazza teaches a dual-band antenna wherein the ground portion (metal element 920 connected to ground/reflective layer 110, Fig. 2 and 11) is spaced from the first conductive portion (metal element 910); and a capacitor element (930) bridging the first conductive portion (910) with the ground portion (920) and electrically connecting the first conductive portion (910) with the ground portion (920).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to employ the capacitor of Piazza to bridge the first conductive portion with the ground portion and electrically connecting the first conductive portion with the ground portion according to Mak to form the claimed invention in order to change the electrical length of the first conductive portion to act as a reflector or a director depending on the frequency of operation and the desired beam direction. (See Piazza 11:8-21 and 10:36-43)
 Regarding claim 11, Mak in figures 2 and 4 discloses an antenna module, comprises: a substrate (PCB 405); and a dual-band antenna (para. 31) disposed on the substrate (405) and comprising: a first conductive portion (coupling element 403) having a resonant cavity (see Fig. 4); a ground layer (ground plane 404); a ground portion (portion 403c) extending from the ground layer (404) toward the first conductive portion (403); a second conductive portion (PIFA element 401) extending from the ground layer (404) toward the first conductive portion (403); and a third conductive portion (PIFA element 402) extending from the ground layer (404) toward the first conductive portion (403); wherein the second conductive portion (401) and the third conductive portion (402) are arranged symmetrically with respect to the ground portion (403c).

Regarding claims 2 and 12, Mak in figures 2 and 4 discloses a dual-band antenna wherein the first conductive portion 403 has a lateral surface (top surface of 403), the resonant cavity comprises a first extension slot and a second extension slot (see slots inside 403b), the first extension slot extends along a first direction, and the second extension slot extends along a second direction, wherein the first direction and the second direction run along the same axis in direction opposite to one another. (See figure 4, item 403)

Regarding claims 3 and 13, Mak in figures 2 and 4 discloses a dual-band antenna wherein first extension slot and the second extension slot are substantially collinear. (See item 403)

Regarding claims 4 and 14, Mak in figures 2 and 4, item 403a discloses a dual-band antenna wherein the resonant cavity further comprises a third extension slot (see slot opening of item 403a) extending from the first extension slot and the second extension slot (lateral slots perpendicular to the top opening of 403a) along a third direction to the lateral surface (top surface of 403a), and the first direction is perpendicular to the third direction.

Regarding claims 5 and 15, Mak in figures 2 and 4 discloses a dual-band antenna wherein the structure of the first conductive portion (401) is a symmetric structure with respect to the ground portion (403c).

Claims 6, 7, 16, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Mak and Piazza, as applied to claims 1 and 11 above, and further in view of Tsai et al. (US Pub. 20080258992, “Tsai”).

Regarding claims 6 and 16, Mak in figure 4 (reproduced below) discloses a dual band antenna wherein the second conductive portion (401) comprises a first extension portion and a second extension portion connected to the first extension portion, the first extension portion is parallel to the ground portion (403c), the second extension portion extends from the first extension portion, the third conductive portion (402) comprises a third extension portion and a fourth extension portion connected to the third extension portion, the third extension portion is parallel to the ground portion (403c), and the fourth extension portion extends from the third extension portion toward the ground portion.
[AltContent: arrow][AltContent: textbox (First extension portion)][AltContent: arrow][AltContent: textbox (Second extension portion)][AltContent: arrow][AltContent: textbox (Third extension portion)][AltContent: arrow][AltContent: textbox (Forth extension portion)]
    PNG
    media_image1.png
    691
    434
    media_image1.png
    Greyscale

Mak does not explicitly discloses:  the second extension portion extends from the first extension portion toward the ground portion; and the fourth extension portion extends from the third extension portion toward the ground portion.
However, Mak in paragraph 27 teaches that in this type of structures, a variety of designs and structures can be used, and each system can be adapted to perform in specific bands and employ different dimensions. Thus, one of skill in the art would have employed Mak teachings to shorten the length and/or design of the conductive portions and arrive to the claimed invention. 
Moreover, Tsai in figure 3 teaches an antenna wherein the second conductive portion (left antenna 22) comprises a first extension portion (element  222) and a second extension portion (element 221) connected to the first extension portion (222), the first extension portion (222) is parallel to the ground portion (grounding element 232), the second extension portion (221) extends from the first extension portion (222) toward the ground portion (232), the third conductive portion (right antenna 21) comprises a third extension portion (element 212) and a fourth extension portion (element 211) connected to the third extension portion (212), the third extension portion (212) is parallel to the ground portion (232), and the fourth extension portion (211) extends from the third extension portion (212) toward the ground portion (232).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to employ the extension portions according to Tsai in the antenna according to Mak and Piazza to form the claimed invention because it was well known at the time of the invention that radiating elements may be increase, decreased and/or modified for the purposes of impedance matching by simply adjusting the distances and arrangement of the elements. (See Tsai para. 32) 

Regarding claims 7 and 17, Mak is silent on disclosing: wherein the second extension portion comprises a first sub-extension portion and a second sub-extension portion connected to the first sub-extension portion, the first sub-extension portion is parallel to the ground portion, the second sub-extension portion extends from the first sub-extension portion toward the ground portion, the fourth extension portion comprises a third sub-extension portion and a fourth sub-extension portion connected to the third sub-extension portion, the third sub-extension portion is parallel to the ground portion, and the fourth sub-extension portion extends from the third sub-extension portion toward the ground portion.”
However, Tsai in figure 3 teaches an antenna wherein the second extension portion (2211) comprises a first sub-extension portion (top section of 222 or 223) and a second sub-extension portion (2211) connected to the first sub-extension portion (222/223), the first sub-extension portion (222/223) is parallel to the ground portion (232), the second sub-extension portion (221) extends from the first sub-extension portion (222/223) toward the ground portion (232), the fourth extension portion (211) comprises a third sub-extension portion (top section of 212 or 213) and a fourth sub-extension portion (2113) connected to the third sub-extension portion (212/213), the third sub-extension portion (212/213) is parallel to the ground portion (232), and the fourth sub-extension portion (2113) extends from the third sub-extension portion (213/213) toward the ground portion (232).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to employ the extension portions according to Tsai in the antenna according to Mak and Piazza to form the claimed invention because it was well known at the time of the invention that radiating elements may be increase, decreased and/or modified for the purposes of impedance matching by simply adjusting the distances and arrangement of the elements. (See Tsai para. 32) 

Claims 8-10 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Mak and Piazza, as applied to claims 1 and 11 above, in view of Tsai et al. (US Pub. 20080258992, “Tsai”), and further in view of Masuda (US Pub. 2002/0024466).

Regarding claims 8 and 18, Mak as modified, does not explicitly disclose wherein the second conductive portion comprises a first extension portion and a second extension portion spaced from each other, the first extension portion is parallel to the ground portion, the second extension portion extends toward the ground portion, the third conductive portion comprises a third extension portion and a fourth extension portion spaced from each other, the third extension portion is parallel to the ground portion, and the fourth extension portion extends toward the ground portion.
However, Mak in paragraph 27 teaches that in this type of structures a variety of designs can be used, and each system can be adapted to perform in specific bands and employ different dimensions. Thus, one of skill in the art would have employed Mak teachings to shorten the length and/or design of the conductive portions and arrive to the claimed invention. 
Moreover, Tsai in figure 3 teaches an antenna wherein the second conductive portion (left antenna 22) comprises a first extension portion (element  222) and a second extension portion (element 221), the first extension portion (222) is parallel to the ground portion (grounding element 232), the second extension portion (221) extends toward the ground portion (232), the third conductive portion (right antenna 21) comprises a third extension portion (element 212) and a fourth extension portion (element 211), the third extension portion (212) is parallel to the ground portion (232), and the fourth extension portion (211) extends toward the ground portion (232).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to employ the extension portions according to Tsai in the antenna according to Mak to form the claimed invention because it was well known at the time of the invention that radiating elements may be increase, decreased and/or modified for the purposes of impedance matching by simply adjusting the distances and arrangement of the elements. (See Tsai para. 32) 
Mak and Tsai do not disclose: “a first extension portion and a second extension portion spaced from each other” and “a third extension portion and a fourth extension portion spaced from each other”.
However, Masuda in figure 18B teaches an antenna wherein extension portions have the ability to be spaced from each other. (See Para. 90: a chip capacitor C2 divides the elongate pattern into two parts)
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to employ the extension portions spaced from each other as taught by Masuda in the antenna according to Mak, Piazza and Tsai to form the claimed invention because placing a chip capacitor C2, which provides capacitance, in this way helps shorten the path length of each antenna pattern. This helps reduce the area of the region that needs to be secured for each antenna pattern and thereby make the antenna as a whole compact. (Masuda Para. 90)

Regarding claims 9 and 19, Mak and Tsai do not disclose wherein the dual-band antenna further comprises a first capacitor element and a second capacitor element, the first extension is connected with the second extension portion by the first capacitor element, and the third extension is connected with the fourth extension by the second capacitor element.
However, Masuda in figure 18B teaches an antenna wherein extension portions are connected by capacitor elements to each other. (See also Para. 90)
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to employ the extension portions connected by capacitors to each other as taught by Masuda in the antenna according to Mak, Piazza and Tsai to form the claimed invention because placing a chip capacitor C2, which provides capacitance, in this way helps shorten the path length of each antenna pattern. This helps reduce the area of the region that needs to be secured for each antenna pattern and thereby make the antenna as a whole compact. (Masuda Para. 90)

Regarding claims 10 and 20, Mak in figure 4 discloses an antenna wherein the second conductive portion (401) further comprises a fifth extension portion (portion of 401 closer to 403c), the fifth extension portion extends from the first extension portion (feed portion) toward the ground portion (403c), the third conductive portion (402) further comprises a sixth extension (portion of 402 closer to 403c), and the fifth extension portion extends from the third extension portion toward the ground portion. (See Figure 4). 
Moreover, Mak in paragraph 27 teaches that in these types of structures a variety of designs can be used, and each system can be adapted to perform in specific bands and employ different dimensions. Thus, one of skill in the art would have employed Mak teachings to add/modify extension portions and arrive to the claimed invention. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICARDO I MAGALLANES whose telephone number is (571)272-5960. The examiner can normally be reached M-F 0900 - 1800 EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon Levi can be reached on (571) 272-2105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICARDO I MAGALLANES/Primary Examiner, Art Unit 2845